
	

114 HR 2261 RH: Commercial Remote Sensing Act of 2015
U.S. House of Representatives
2015-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 619
		114th CONGRESS
		2d Session
		H. R. 2261
		[Report No. 114–796]
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2015
			Mr. Bridenstine (for himself, Mr. Perlmutter, Mr. Smith of Texas, Mr. Posey, and Mr. Babin) introduced the following bill; which was referred to the Committee on Science, Space, and Technology
		
		
			September 28, 2016
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on May 12, 2015
		
		
			
		
		A BILL
		To facilitate the continued development of the commercial remote sensing industry and protect
			 national security.
	
	
 1.Short titleThis Act may be cited as the Commercial Remote Sensing Act of 2015. 2.Annual reporting (a)In generalSubchapter III of chapter 601 of title 51, United States Code, is amended by adding at the end the following:
				
 60126.Annual reportingThe Secretary shall provide a report to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate not later than 180 days after the date of enactment of the Commercial Remote Sensing Act of 2015 and annually thereafter on—
 (1)the Secretary’s implementation of section 60121, including— (A)a list of all applications received in the previous calendar year;
 (B)a list of all applications approved; (C)a list of all applications denied;
 (D)a list of all applications that required additional information; and (E)a list of all applications whose disposition exceeded the 120 day deadline established in section 60121(c), the total days overdue for applications that exceeded such deadline, and an explanation for the delay;
 (2)all notifications and information provided to the Secretary pursuant to section 60122; and (3)all actions taken by the Secretary under the administrative authority granted by section 60123(a)(4), (5), and (6)..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 601 of such title is amended by inserting after the item relating to section 60125 the following new item:
				
					
						60126. Annual reporting..
 3.Statutory update reportNot later than 1 year after the date of enactment of this Act, the Secretary, in consultation with other appropriate Federal agencies and the National Oceanic and Atmospheric Administration’s Advisory Committee on Commercial Remote Sensing, shall report to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on statutory updates necessary to protect national security, protect privacy (which is not to be taken as altering any condition or standards for licensing), protect the United States industrial base, and reflect the current state of the art of remote sensing systems, instruments, or technologies.
		
	
		September 28, 2016
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
